Case 0:20-cv-61912-DPG
            Case 1:20-cv-00298-LY
                          Document Document
                                   14-5 Entered
                                            47 on
                                                Filed
                                                    FLSD
                                                      07/29/20
                                                          DocketPage
                                                                 10/09/2020
                                                                      1 of 113Page 1 of 27


                                                                             Exhibit 5
                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS

    DR. JEROME CORSI, Individually
    Denville, NJ, 07834

    And

    LARRY KLAYMAN, Individually                  Case Number:   1:20-cv-298-LY
    7050 W. Palmetto Park Rd. #15-287
    Boca Raton, FL, 33433                        AMENDED COMPLAINT

                          Plaintiffs

                  v.

    INFOWARS, LLC
    100 Congress Ave., 22nd Floor
    Austin, TX 78701

    And

    FREE SPEECH SYSTEMS, LLC
    100 Congress Ave., 22nd Floor
    Austin, TX 78701

    And

    ALEX E. JONES, Individually
    3019 Alvin Devane Blvd., Suite 300-350
    Austin, TX 78741

    And

    DAVID JONES, Individually
    3019 Alvin Devane Blvd., Suite 300-350
    Austin, TX 78741

    And

    OWEN SHROYER, Individually
    3019 Alvin Devane Blvd., Suite 300-350
    Austin, TX 78741

    And




                                             1
Case 0:20-cv-61912-DPG
            Case 1:20-cv-00298-LY
                          Document Document
                                   14-5 Entered
                                            47 on
                                                Filed
                                                    FLSD
                                                      07/29/20
                                                          DocketPage
                                                                 10/09/2020
                                                                      2 of 113Page 2 of 27




    ROGER STONE, Individually
    447 Coral Way
    Fort Lauderdale, FL 33301

                           Defendants.




                                            INTRODUCTION

            Plaintiffs DR. JEROME CORSI (“Plaintiff Corsi or Dr. Corsi”) and LARRY

    KLAYMAN (“Klayman”) hereby files this action against INFOWARS, LLC (“Defendant

    InfoWars”), FREE SPEECH SYSTEMS, LLC (“Defendant Free Speech Systems”), ALEX E.

    JONES (“Defendant Alex Jones”), DAVID JONES (“Defendant David Jones”), OWEN

    SHROYER (“Defendant Shroyer”) (collectively the “Infowars Defendants”), and ROGER

    STONE (“Defendant Stone”) for Defamation, Intentional Infliction of Emotional Distress, and

    Assault, and violation of the Lanham Act.

                                     JURISDICTION AND VENUE

            1.     This Court has federal question jurisdiction over this case pursuant to 28 U.S.C §

    1331.

            2.     Venue is proper pursuant to 28 U.S.C. § 1391(b)(2), (3) in that a substantial part

    of the events or omissions giving rise to Plaintiffs’ claims arose in this district. The U.S. District

    Court in the Southern District of Florida transferred this action to this Court. Defendants actions

    were targeted to influence Special Counsel Robert Mueller’s Russian collusion investigation and

    prosecution of Defendant Stone, a colleague of the other Defendants, which and who are

    centralized in this judicial district and the defamatory and other illegal acts occurred herein as

    well as throughout the United States and worldwide.




                                                      2
Case 0:20-cv-61912-DPG
            Case 1:20-cv-00298-LY
                          Document Document
                                   14-5 Entered
                                            47 on
                                                Filed
                                                    FLSD
                                                      07/29/20
                                                          DocketPage
                                                                 10/09/2020
                                                                      3 of 113Page 3 of 27




                                               THE PARTIES

            3.      Plaintiff Corsi is an author and political commentator who publishes works in this

    judicial district and nationwide. Plaintiff Corsi is a citizen of New Jersey.

            4.      Plaintiff Klayman is a public interest legal advocate, private practitioner and

    litigator who represented Plaintiff Corsi with regard to Special Counsel Robert Mueller’s

    (“Mueller”) Russian collusion investigation. Plaintiff Klayman is also a media personality and

    author, columnist and syndicated radio talk show host. Plaintiff Klayman is a citizen of Florida.

            5.      Defendant InfoWars is a Texas limited liability company with principal offices

    located in Austin, TX.

            6.      Defendant Free Speech Systems is a Texas limited liability company with principal

    offices located in Austin, TX.

            7.      Defendant Alex Jones is a well-known extreme fabricator of false stories and

    conspiracies, who has been sued numerous times for alleged defamation. He is media personality

    who creates frequently false and defamatory content that is broadcasted on the radio and posted on

    the internet at www.infowars.com and elsewhere on the internet and other social media sites in this

    district, nationally and internationally. Defendant Alex Jones is a citizen of Texas.

            8.      Defendant David Jones is Defendant Alex Jones’s father and holds the official title

    of Director of Human Relations for Defendant Free Speech Systems. On information and belief,

    Defendant David Jones is the owner of Defendant InfoWars and Free Speech Systems and he

    manages and controls the business and related activities for Defendants InfoWars and Free Speech

    Systems, as well as Defendant Alex Jones’ other companies. Defendant David Jones is a citizen of

    Texas. At all material times he worked in concert with and as an agent for the other Defendants and

    Defendant Roger Stone and furthered, participated in and ratified the illegal acts set forth in this




                                                        3
Case 0:20-cv-61912-DPG
            Case 1:20-cv-00298-LY
                          Document Document
                                   14-5 Entered
                                            47 on
                                                Filed
                                                    FLSD
                                                      07/29/20
                                                          DocketPage
                                                                 10/09/2020
                                                                      4 of 113Page 4 of 27




    Complaint. He profits and profited at all material times financially and otherwise from the tortious

    acts of the other Defendants.

            9.      Defendant Shroyer is a newscaster for Defendant InfoWars. Defendant Shroyer is a

    citizen of Texas.

            10.     Defendant Stone is an individual and a citizen of Florida and a resident of Fort

    Lauderdale, Florida. Defendant Stone was indicted by Special Counsel Robert Mueller as part of the

    alleged “Russian Collusion’ investigation and subsequently convicted on seven felony counts of

    perjury, witness tampering and obstruction of justice. While his 40 month sentence to serve time

    federal prison was commuted by President Donald J. Trump, notably he was not pardoned and his

    felony convictions for perjury, witness tampering and obstruction of justice stand. He is a self-

    proclaimed “Dirty Trickster” who admires and frequently extols the “virtues” of Mafia figures and

    other unsavory persons, who he professes to pattern himself after. See Exhibit 1 – Mueller

    Indictment.

                                           GENERAL ALLEGATIONS

            11.     Defendant InfoWars and Defendant Free Speech Systems are both owned,

    controlled, and operated by Defendant Alex Jones and David Jones. Defendant Free Speech

    Systems owns www.infowars.com, where content created by Defendants Alex Jones, Shroyer

    and Stone were at all material times posted and broadcast into this district, nationally and

    internationally.

            12.     Defendant Alex Jones hosts The Alex Jones Show, which is broadcast on radio

    and internet social media networks throughout the United States of America and internationally,

    including this judicial district, and online.

            13.     Defendant Shroyer hosts The War Room at all material times along with




                                                     4
Case 0:20-cv-61912-DPG
            Case 1:20-cv-00298-LY
                          Document Document
                                   14-5 Entered
                                            47 on
                                                Filed
                                                    FLSD
                                                      07/29/20
                                                          DocketPage
                                                                 10/09/2020
                                                                      5 of 113Page 5 of 27




    Defendant Stone which is broadcast on radio and internet social media networks throughout the

    United States of America and internationally, including this judicial district, and online.

           14.     Defendants’ reach and influence are enormous. On information and belief,

    Defendant Alex Jones and InfoWars has a radio audience of over two million people. Before it

    was banned from YouTube, Defendant Alex Jones’ and InfoWars’ channel had more than 2.4

    million subscribers.1

           15.     Defendants, each and every one of them, in concert, do substantial business and

    promote and sell various goods in this judicial district and nationwide, including medicine,

    supplements, and “tchotchkes” with InfoWars branding. The money earned from these sales

    funded the conspiracy and concerted acts between amongst Defendants to defame, intimidate,

    coerce and threaten Plaintiffs in order to first try to improperly influence the Mueller Russian

    collusion investigation and subsequently try to coerce false testimony from Plaintiff Corsi at

    Stone’s criminal prosecution favorable to Defendant Stone once he had been indicted.

           16.     Defendant Stone also does business promotes and sells various goods in this

    judicial district and nationwide, including medicine, supplements, books, and “tchotchkes” with

    his own branding, and he also fundraises by direct mail and the internet in this district. He claims

    to have raised millions of dollars with his fundraising, wherein he falsely claims to have been

    persecuted by a federal judge and the jury, despite not having presented one witness, including

    himself, at his criminal trial, obviously because he was guilty as charged. In fact, he was

    convicted on seven felony counts in this own words, as the undersigned pro se counsel, Mr.

    Klayman, who sat in on the trial for his client Plaintiff Corsi, can attest. The money earned from


    1 Casey Newton, YouTube deletes Alex Jones’ channel for violating its community guidelines,
    The Verge, Aug. 6, 2018, available at: https://www.theverge.com/2018/8/6/17656708/youtube-
    alex-jones-infowars-account-deleted-facebook-apple-spotify



                                                      5
Case 0:20-cv-61912-DPG
            Case 1:20-cv-00298-LY
                          Document Document
                                   14-5 Entered
                                            47 on
                                                Filed
                                                    FLSD
                                                      07/29/20
                                                          DocketPage
                                                                 10/09/2020
                                                                      6 of 113Page 6 of 27




    these sales funds Defendant Stone’s legal defense fund and the conspiracy between Defendants

    and Stone to defame, intimidate, coerce and threaten Plaintiffs in order to first try to improperly

    influence the Mueller Russian collusion investigation and subsequently try to coerce false

    testimony from Plaintiff Corsi, Plaintiff Klayman’s client, favorable to Defendant Stone once he

    had been indicted.

           17.     The Defendants related to Infowars in particular have a long and sordid history of

    publishing and broadcasting defamatory material, including falsely, recklessly and baselessly

    accusing the families of the schoolchildren who lost their lives during the 2012 Sandy Hook

    Elementary School massacre of staging the massacre and faking the deaths of their children. 2

           18.     The Sandy Hook families had to endure years of abuse and torture from

    Defendants before finally filing suit against numerous parties involved with InfoWars, including

    Defendant Alex Jones and Shroyer, for defamation.

           19.     As just one example, a Florida woman was arrested for making death threats to a

    parent of a Sandy Hook victim. 3 According to the U.S. Department of Justice, the motivation

    behind the threats was the lies propagated by these Defendants that the Sandy Hook massacre

    was a hoax.4

           20.     Furthermore, Defendant Alex Jones in concert with the other Defendants

    propagated and promoted the “Pizzagate” conspiracy on his show, accusing a restaurant called

    Comet Ping Pong in the Washington D.C. area of operating a child sex ring in its non-existent


    2 Aaron Katersky, Families of Sandy Hook shooting victims win legal victory in lawsuit against
    InfoWars, Alex Jones, ABC News, Jan. 11, 2019, available at:
    https://abcnews.go.com/US/families-sandy-hook-shooting-victims-win-legal-
    victory/story?id=60314174
    3 Daniella Silva, Conspiracy Theorist Arrested for Death Threats Against Sandy Hook Parent,
    NBC News, Dec. 7, 2016, available at: https://www.nbcnews.com/news/us-news/conspiracy-
    theorist-arrested-death-threats-against-sandy-hook-parent-n693396
    4 Id.




                                                    6
Case 0:20-cv-61912-DPG
            Case 1:20-cv-00298-LY
                          Document Document
                                   14-5 Entered
                                            47 on
                                                Filed
                                                    FLSD
                                                      07/29/20
                                                          DocketPage
                                                                 10/09/2020
                                                                      7 of 113Page 7 of 27




    basement that purportedly involved Hillary Clinton and John Podesta. This caused one of his

    listeners to shoot up the restaurant after being told by Defendant Jones to “self-investigate” the

    “Pizzagate” conspiracy theory. 5

           21.     Defendants, acting in concert, propagated these outrageous lies with no regard for

    the grief of their victims in order to gain notoriety, fame, and profit.

           22.     The Defendants, acting in concert, as part of their latest scheme for notoriety,

    fame, and profit, worked in concert with and on information and belief continue to work in

    concert with Defendant Stone, who was at all material times an integral host on Infowars, and

    handsomely compensated by it, to defame, intimidate, and threaten Plaintiffs.

           23.     Defendant Stone - who was indicted on seven counts of perjury, witness

    tampering and obstruction of justice by Special Counsel Robert Mueller and then placed under a

    total gag order by the jurist, the Honorable Amy Berman Jackson, presiding over his prosecution

    for, in part, even threatening her by posting, among other coercive and threatening acts, an

    Instagram meme of a crosshairs, that is a gun, to her head, and subsequently convicted on all

    seven felony counts - has appeared numerous times on shows broadcasted by Defendant

    InfoWars, and hosted by Defendants Alex Jones and Shroyer, where Defendants at the direction

    of Stone and Stone himself have published malicious false, misleading, and defamatory

    statements concerning Plaintiffs.

           24.     Specifically, the seven count Mueller Indictment against Stone involved lying

    under oath - that is, perjury - witness tampering and obstruction of justice by threatening to kill a

    material witness, Randy Credico (“Credico”) and his service dog, if Credico did not lie or invoke


    5James Doubek, Conspiracy Theorist Alex Jones Apologizes For Promoting 'Pizzagate', NPR,
    Mar. 26, 2017, available at: https://www.npr.org/sections/thetwo-
    way/2017/03/26/521545788/conspiracy-theorist-alex-jones-apologizes-for-promoting-pizzagate



                                                       7
Case 0:20-cv-61912-DPG
            Case 1:20-cv-00298-LY
                          Document Document
                                   14-5 Entered
                                            47 on
                                                Filed
                                                    FLSD
                                                      07/29/20
                                                          DocketPage
                                                                 10/09/2020
                                                                      8 of 113Page 8 of 27




    the Fifth Amendment to government authorities concerning his involvement with Roger Stone.

    Credico is Person 2 in the Mueller Indictment of Stone. Id. Person 1 in this Mueller Indictment is

    Dr. Corsi.

           25.     Even before Defendant Stone was indicted, he began a public relations campaign

    in this district, nationally and internationally to maliciously defame, smear, intimidate and

    threaten Dr. Corsi and Plaintiff Klayman, Plaintiff Corsi’s lawyer and defense counsel.

           26.     As just one example, in an article from The New Yorker, Defendant Stone was

    quoted as saying about Plaintiff Corsi, “He’s certifiably insane, and he has told multiple provable

    lies.”6 This malicious defamatory statement, among others, was published             in concert with

    Defendants.

           27.     Defendant Stone knew that he was going to be indicted, and therefore began this

    public relations campaign to maliciously defame smear, intimidate and threaten Plaintiff Corsi

    and Plaintiff Klayman, Corsi’s legal counsel, even before his actual indictment on January 25,

    2019, in order to try to influence public opinion and Special Counsel Robert Mueller – by trying

    to attribute guilt to Plaintiff Corsi and not him - as well as to try to raise money for his legal

    defense.

           28.     This defamatory public relations campaign was calculated to coerce Plaintiff

    Corsi to testify falsely at Defendant Stone’s criminal trial before Judge Jackson.

           29.     Defendant Stone likes to portray himself as Mafia, and indeed on information and

    belief has Mafia connections, frequently making reference to Mafia figures who he admires, as

    well as other unsavory types who have been alleged to have engaged in unethical and/or illegal


    6 Jeffrey Toobin, Roger Stone’s and Jerome Corsi’s Time in the Barrel, The New Yorker, Feb.
    18 & 25 Issue, available at: https://www.newyorker.com/magazine/2019/02/18/roger-stones-and-
    jerome-corsis-time-in-the-barrel



                                                     8
Case 0:20-cv-61912-DPG
            Case 1:20-cv-00298-LY
                          Document Document
                                   14-5 Entered
                                            47 on
                                                Filed
                                                    FLSD
                                                      07/29/20
                                                          DocketPage
                                                                 10/09/2020
                                                                      9 of 113Page 9 of 27




    behavior. For example, he frequently makes reference to his heroes being Hyman Roth in the

    ‘Godfather,” who was the movie version of Meyer Lansky, and Roy Cohn, not to mention,

    Richard Nixon, for his role in Watergate. In this regard, after Stone was indicted he held a press

    conference on the courthouse steps of the federal courthouse in Ft. Lauderdale, where he was

    booked, with his arms defiantly in the air in the “victory’ pose used by Nixon after he resigned in

    disgrace as a result of the Watergate scandal. At the time, Stone had been employed by a Nixon

    group called CREEP, or the Committee to Reelect the President. Defendant Stone even has a

    large tattoo of Richard Nixon affixed to his back. Thus, given his admiration for persons such as

    these, particularly Mafia figures, his actions as pled herein must be taken as threats, as well as

    being defamatory. And, Plaintiff Corsi is 72 years old and thus very vulnerable emotionally,

    physically and financially to these threats. Stone’s intentional infliction of emotional distress and

    coercion and threats were intended to try even cause Plaintiff Corsi to have heart attacks and

    strokes, in order that Plaintiff Corsi would be unable to testify at Stone’s criminal trial. Tellingly,

    Stone threatened kill a material witness and his service dog, Credico, Person 2 in the Mueller

    Indictment, “Mafia style.” During his criminal trial, testimony was elicited by the government

    prosecutors in proving their witness and obstruction of justice felony charges, that Defendant

    Stone had told material witness Credico to do a Frank Pentangeli, a Mafia character in the film

    The Godfather, that is not testify to the truth. Stone also fashions himself and indeed has the

    reputation, at a minimum, as being the preeminent “dirty trickster,” of which he is proud. See

    “Get Me Roger Stone” on Netflix.

           30.     By defaming Plaintiffs, Defendant Stone had hoped to not only intimidate

    Plaintiffs to severely harm and damage their reputations, but also to coerce and threaten Plaintiff

    Corsi to testify falsely if subpoenaed to be called as a material witness in Stone’s criminal trial.




                                                      9
Case 0:20-cv-61912-DPG
            Case 1:20-cv-00298-LY
                          Document Document
                                   14-5 Entered
                                            47 on
                                                Filed
                                                    FLSD
                                                      07/29/20
                                                          DocketPage
                                                                 10/09/2020
                                                                      10 of 113
                                                                              Page 10 of 27




    He was also trying divert funds away from Dr. Corsi’s legal defense fund, while boosting his

    own legal defense fund.

           31.     Stone has also used and continues to employ surrogates and agents, either out in

    the open or secretly, to defame Plaintiffs, such as Defendants herein, and his “friend” Michael

    Caputo, Cassandra Fairbanks, reporter Chuck Ross of The Daily Caller, and Tom Fitton of

    Judicial Watch, to name just a few.

           32.     Tellingly, in a video published by The Daily Caller, Defendant Shroyer appearing

    with Stone, admits that he will serve as a surrogate, that is an agent for Stone if Stone receives a

    gag order, which he did. 7 The other Defendants, like Shroyer, are also surrogates and agents of

    Stone, including but not limited to agent and Defendant David Jones, who controls and approves

    of and ratifies the conduct at all material times all of the Defendants.

           33.     Defendant Stone’s illegal and improper attempts to influence the Russian

    collusion investigation was even recognized by the presiding judge, the Honorable Amy Berman

    Jackson (“Judge Jackson”), who was forced to issue a complete “gag” order on Stone after Stone

    attempted to incite violence against Judge Jackson by putting a picture of her face and gun

    crosshairs up on his Instagram account. 8

           34.     In her minute order of February 21, 2019 imposing the total “gag” order on Stone,

    Judge Jackson directly cited and referenced his use of surrogates, such as all of the other

    Defendants herein :

           Furthermore, the defendant may not comment publicly about the case indirectly
           by having statements made publicly on his behalf by surrogates, family members,

    7 https://www.youtube.com/watch?v=SSDkh5RYtGo
    8 Judge in Roger Stone case orders hearing after he appeared to threaten her on Instagram,
    Washington Post, Feb. 19, 2019, available at:
    https://www.washingtonpost.com/politics/2019/02/18/roger-stone-deletes-photo-judge-presiding-
    over-his-case-says-he-didnt-mean-threaten-her/?utm_term=.2d3c5afa6326



                                                     10
Case 0:20-cv-61912-DPG
            Case 1:20-cv-00298-LY
                          Document Document
                                   14-5 Entered
                                            47 on
                                                Filed
                                                    FLSD
                                                      07/29/20
                                                          DocketPage
                                                                 10/09/2020
                                                                      11 of 113
                                                                              Page 11 of 27




           spokespersons, representatives, or volunteers.

           35.     Further evidence of Defendant Stone’s collaboration and actions in concert as

    joint tortfeasors with the other Defendants, which other Defendants which and who were at all

    material times Stone’s agents, as well as Stone’s pattern and practice of defamatory,

    intimidating, coercive, threatening and defamatory conduct, is set forth in an amicus curiae brief

    filed by Plaintiff Klayman on behalf of Plaintiff Corsi in Defendant Stone’s criminal case. Such

    evidence is attached hereto as Exhibit 2 and incorporated herein by reference, as well as civil

    complaint filed by Corsi and Klayman against Stone, and in a civil complaint filed by Klayman

    against Fitton. See Exhibits 3, 4, and 5, which are incorporated herein by reference.

           36.     Defendants have, by working in concert with and as agents of Stone, therefore

    engaged in illegal witness tampering, intimidation and threats in violation of 18 U.S.C. § 1512

    by virtue of the defamatory and threatening acts and practices as alleged herein. Not

    coincidentally, this was what largely Stone was indicted and convicted for by Special Counsel

    Robert Mueller, for which he was sentenced to 40 months of incarceration a federal penitentiary.

                             DEFENDANTS’ DEFAMATORY CONDUCT

           37.     Defendant Stone has appeared numerous times on programs of the Defendants,

    The Alex Jones Show and The War Room (and has been a compensated Infowars host in his own

    right). These shows are hosted by Defendant Alex Jones and Shroyer and Stone where numerous

    false, misleading, malicious and defamatory statements of and concerning Plaintiffs were made,

    published, and or ratified by all of the Defendants, each and every one of them, as surrogates and

    agents of Defendant Stone.

           38.     Plaintiffs have demanded retraction and correction of the defamatory videos and

    publications set forth below and generally in this Complaint, but Defendants have arrogantly




                                                    11
Case 0:20-cv-61912-DPG
            Case 1:20-cv-00298-LY
                          Document Document
                                   14-5 Entered
                                            47 on
                                                Filed
                                                    FLSD
                                                      07/29/20
                                                          DocketPage
                                                                 10/09/2020
                                                                      12 of 113
                                                                              Page 12 of 27




    refused, thereby ratifying any and all defamatory statements contained therein, and compounding

    the damage alleged herein.

            39.    Defendants, at a minimum, acted recklessly with disregard for the truth, as they

    have known Plaintiff Corsi for a long time, and even worked with him and are also intimately

    familiar with Plaintiff Klayman, so they were well aware that the statements made by the co-

    Defendant Stone, and their own false, misleading, malicious and defamatory statements were,

    indeed, false, as well as their acting as agents of, much less their ratification of the malicious

    false statements published by Defendant Stone on their networks and media sites.

            40.    As the content containing the malicious false, misleading,          and defamatory

    statements were published on the internet and elsewhere, it is proliferated like a “cancerous

    virus,” and is was and remains available for viewing from countless sources, thereby

    exponentially increasing the prejudicial and defamatory impact and severe damage inflicted on

    Plaintiffs. Judge Jackson, in issuing her two gag orders against Stone, herself recognized how

    postings calling for physical harm to her and other threatening postings on the internet proliferate

    widely and once made cannot be taken back.

            I.     The October 26, 2018 Video

            41.    In a video from October 26, 2018, Defendant Alex Jones, acting in concert with

    the other Defendants and at their direction, particularly Defendant Stone, makes several false,

    misleading, malicious and defamatory statements about Plaintiff Corsi.9

            42.    At 0:45, Defendant Alex Jones maliciously and falsely published at the direction

    of Defendant Stone and the other Defendants that Plaintiff Corsi “seemed to be extremely

    mentally degraded to the point of what I would call dementia.”

            43.    In the same video, Defendant Alex Jones, acting in concert with and at the

    9   https://www.youtube.com/watch?v=UuXPAn0nZo8


                                                    12
Case 0:20-cv-61912-DPG
            Case 1:20-cv-00298-LY
                          Document Document
                                   14-5 Entered
                                            47 on
                                                Filed
                                                    FLSD
                                                      07/29/20
                                                          DocketPage
                                                                 10/09/2020
                                                                      13 of 113
                                                                              Page 13 of 27




    direction of Defendant Stone and the other Defendants, maliciously fabricates a story where he

    purportedly saw Plaintiff Corsi at a steakhouse “on the ground at another table” and that his

    security staff “thought he was dead in the elevator.”

           44.     At 5:08, Defendant Alex Jones, acting in concert with and at the direction of

    Defendant Stone and the other Defendants, after accusing Plaintiff Corsi of having suffered a

    stroke, publishes maliciously that “whatever comes out of his mouth ain’t the truth.”

           45.     Tellingly and not at all coincidentally, Stone appeared as a guest on the same

    video, as evidence of Defendants working in concert with and as agents of Stone.

           46.     These malicious false, misleading, and defamatory statements were published by

    Defendants acting in concert and at the direction of Defendant Stone as Stone’s agents to

    discredit and coerce into false testimony from Plaintiff Corsi in order to preserve the reputation

    of and assist their co-conspirator Stone before Mueller’s Russian collusion investigation and later

    prosecution, as Stone had been indicted and Plaintiff Corsi named a material witness.

    Importantly, Plaintiff Corsi was not indicted. Plaintiff Klayman was known by all of the

    Defendants to be Dr. Corsi’s legal counsel.

           II.     The January 18, 2019 Video

           47.     Before Defendant Stone was indicted, on or about January 18, 2019, he appeared

    on The War Room with Defendant Shroyer, where he made several malicious false, misleading,

    and defamatory statements in this district, nationally and internationally regarding Plaintiffs

    (the “January 18 Video”).10 The same video was published on Stone’s YouTube channel, “Stone

    Cold Truth,” on January 18, 2019.11

           48.     These malicious false, misleading, and defamatory statements were at the


    10 https://www.infowars.com/watch/?video=5c3fbf24fe49383dcf6996e4
    11 https://www.youtube.com/watch?v=cJyfgdvtFx8




                                                    13
Case 0:20-cv-61912-DPG
            Case 1:20-cv-00298-LY
                          Document Document
                                   14-5 Entered
                                            47 on
                                                Filed
                                                    FLSD
                                                      07/29/20
                                                          DocketPage
                                                                 10/09/2020
                                                                      14 of 113
                                                                              Page 14 of 27




    direction of all of the Defendants and adopted and published by each and every one of the

    Defendants, rendering them joint tortfeasors and jointly and severally liable.

           49.     At 2:09 in the January 18 Video, Stone and the other Defendants working in

    concert and at the direction of Defendant Stone as his agents maliciously and falsely published

    that Plaintiff Corsi was “fired from World Net Daily.”

           50.     At 2:27 in the January 18 Video, Stone and the other Defendants working in

    concert and at the direction of Defendant Stone as his agents maliciously falsely and

    misleadingly published that, “He (Corsi) was perfectly willing to lie, to perjure himself saying

    that a memo that he had wrote me was written on the 30th for the purposes of cover-up…. which

    is further proof that Jerry lied under oath.”

           51.     At 2:55 in the January 18 Video, Stone and the other Defendants working in

    concert with at the direction of and as agents of Defendant Stone maliciously falsely and

    misleadingly published, “and then states that I knew about John Podesta’s emails being stolen in

    advance, the only proof of that is Jerry’s feeble alcohol affected memory – it’s a lie….”

           52.     At 3:35 in the January 18 Video, Stone and the other Defendants working in

    concert at the direction of and as agents of Defendant Stone maliciously falsely and misleadingly

    published that “Jerry was prepared to stab a principle Trump supporter in the back, he was

    perfectly prepared to bear false witness against me, even though I had done nothing in my entire

    life other than help him.”

           53.     At 4:20 in the January 18 Video, Stone and the other Defendants working in

    concert with and at the direction and as agents of Defendant Stone maliciously falsely and

    misleadingly published that “all I ever did was show Jerry Corsi friendship and support and try to

    help him and his family and what I get is Judas Iscariot, the willingness to testify against me and




                                                    14
Case 0:20-cv-61912-DPG
            Case 1:20-cv-00298-LY
                          Document Document
                                   14-5 Entered
                                            47 on
                                                Filed
                                                    FLSD
                                                      07/29/20
                                                          DocketPage
                                                                 10/09/2020
                                                                      15 of 113
                                                                              Page 15 of 27




    help the deep state bury me….and then he makes up this story about helping me formulate a

    cover story.”

           54.      At 6:26 in the January 18 Video, Stone and the other Defendants working in

    concert with and as agents at the direction of Defendant Stone maliciously falsely published that

    “you can always tell when Jerry Corsi is lying because his lips are moving….”

           55.      At 1:25 in the January 18 Video, Stone and the other Defendants working in

    concert with and as agents at the direction of Defendant Stone maliciously falsely published that

    “He’s (Klayman) never actually won a courtroom victory in his life.”

           56.      At 1:30 in the January 18 Video, Stone and the other Defendants working in

    concert and as agents at the direction of Defendant Stone maliciously falsely published, “He

    (Klayman) was ousted at Judicial Watch. Ask Tom Fitton [the current president of Judicial

    Watch] why he left. He was ‘ousted’ because of a ‘sexual harassment complaint.’”

           57.      In actuality and truth, Plaintiff Klayman left Judicial Watch voluntarily on his

    own accord in order to run for U.S. Senate in Florida in 2003-2004.

           58.      Not coincidentally, Plaintiff Klayman has a jury verdict and judgment against

    Fitton’s Judicial Watch for having defamed him with malice. Punitive damages were also

    awarded by the jury in the U.S. District Court for the Southern District of Florida. See Exhibit 5-

    1.

           59.      At 1:37 in the January 18 Video, Stone acting in concert with the other

    Defendants maliciously working in concert with the other Defendants falsely published, “He’s

    (Klayman) incompetent, he’s a numbskull, he’s an idiot, he’s an egomaniac, and he could be the

    single worst lawyer in America. With him as Jerry Corsi’s lawyer, Corsi may get the electric

    chair. So your idea that he’s a good guy is entirely wrong”




                                                    15
Case 0:20-cv-61912-DPG
            Case 1:20-cv-00298-LY
                          Document Document
                                   14-5 Entered
                                            47 on
                                                Filed
                                                    FLSD
                                                      07/29/20
                                                          DocketPage
                                                                 10/09/2020
                                                                      16 of 113
                                                                              Page 16 of 27




           60.     In actuality, Plaintiff Klayman has been a practicing attorney for over four

    decades and has won numerous cases on behalf of his clients and also against the government for

    constitutional and other violations. He is the founder of both Judicial Watch and Freedom

    Watch, a former candidate for the U.S. Senate in Florida, a former trial attorney and prosecutor

    of the Antitrust Division of the U.S. Department of Justice, where he was a member of the trial

    team that successfully broke up the AT&T monopoly and created competition in the

    telecommunications industry. Among many other legal victories, Plaintiff Klayman also won

    landmark decisions at the chairman and general counsel of Freedom Watch enjoining the illegal

    mass surveillance by the National Security Agency. Klayman v. Obama, 1:13-cv-851 (D.D.C).

    See Exhibit 6 --Klayman biography, which is incorporated herein by reference. Stone knew this

    when working in concert with the other Defendants he published acting in concert with the other

    Defedants the malicious false and misleading statements about Klayman and thus willfully and

    maliciously defamed Plaintiff Klayman.

           61.     At 2:01 in the January 18 Video, Stone maliciously working in concert with the

    other Defendants falsely and misleadingly published that Plaintiff Klayman is a “piece of

    garbage.”

           62.     At 4:11 in the January 18 Video, Stone maliciously working in concert with the

    other Defendants falsely and misleadingly published, “For those people out there who

    think…that Larry Klayman’s IQ is higher than 70, you’re wrong…”

           63.     Defendants, all of them working in concert and as agents of Defendant Stone,

    published these malicious false, misleading, and defamatory statements with malice and with full

    knowledge that they were false and misleading, and/or at a minimum, with a reckless disregard

    for its truthfulness. These statements falsely and misleadingly state that Plaintiff Corsi was fired




                                                    16
Case 0:20-cv-61912-DPG
            Case 1:20-cv-00298-LY
                          Document Document
                                   14-5 Entered
                                            47 on
                                                Filed
                                                    FLSD
                                                      07/29/20
                                                          DocketPage
                                                                 10/09/2020
                                                                      17 of 113
                                                                              Page 17 of 27




    from World Net Daily, that he committed perjury (a federal offense), and that he is an untruthful

    person. They also create the false and misleading implication that Plaintiff Klayman is

    unqualified to be an attorney, public advocate and is a bad and loathsome person, unfit for his

    trades and professions. Plaintiff Klayman is also an author, columnist and nationally syndicated

    radio and internet talk show host on Radio America, his show titled “Special Prosecutor with

    Larry Klayman.” See www.radioamerica.com. The malicious false and misleading published

    statements as alleged herein also severely damaged Plaintiff Klayman personally and

    professionally in this regard, particularly since he and his show compete with Defendant

    InfoWars and and the other Defendants in media markets in this district, nationally and

    internationally. Plaintiff Corsi also competes with Defendant InfoWars and the other Defendants

    in media markets in this district, nationally and internationally.

             III.   Other Malicious Defamatory Publications

             64.    In another appearance on InfoWars which was posted to YouTube12 on January

    17, 2019, Defendant Stone working in concert with the other Defendants at 6:22 maliciously

    falsely and misleadingly published that “He [Corsi] was perfectly willing to bear false witness

    against me on multiple points that are complete fabrications.”

             65.    In another appearance on InfoWars, this time on The Alex Jones Show from

    January 21, 2019, Defendant Stone maliciously working in concert with the other Defendants

    falsely and misleadingly published that “the good doctor [Corsi] has told a number of lies. In

    fact, he’s starting to conflate his lies…. he was perfectly willing to lie about me…. but now lying

    about Alex Jones, lying about InfoWars, lying about Dr. (David) Jones, who’s one of the nicest,

    gentlest, sweetest, most honest men I have ever met, it’s beyond the pale…. Jerry Corsi can no



    12   https://www.youtube.com/watch?v=GJd8YBDvm1Q


                                                      17
Case 0:20-cv-61912-DPG
            Case 1:20-cv-00298-LY
                          Document Document
                                   14-5 Entered
                                            47 on
                                                Filed
                                                    FLSD
                                                      07/29/20
                                                          DocketPage
                                                                 10/09/2020
                                                                      18 of 113
                                                                              Page 18 of 27




    longer be believed.”13

             66.    In the same appearance, Stone maliciously working in concert with the other

    Defendants falsely and misleadingly published that, “I think you’ve [Corsi] been deep state from

    the beginning. Your whole birther thing is used as a club to destroy conservatives….I look

    forward to our confrontation. I will demolish you. You’re a fraudster, out of your alcoholic haze

    you have made up lies about David Jones and Alex Jones and Roger Stone and now I suspect

    they want you to lie about the President.” This is clearly a threat, as well as being maliciously

    defamatory. It is akin to the threats against Person 2 in the Mueller Indictment, Randy Credico,

    who Defendant Stone, as set forth in the Mueller Indictment, based on Stone’s own words

    contained in his own documentary evidence, threatened to kill along with Credico’s service dog.

    Later Stone threatened the judge presiding over his criminal prosecution, the Honorable Amy

    Berman Jackson.

             67.    In the same January 21, 2019 video, at 43:40, Defendant Alex Jones maliciously

    acting in concert with the other Defendants and as an agent at the direction of Defendant Stone

    falsely accuses Plaintiff Corsi of being a “spook, back and forth with different agencies,” falsely

    saying that Dr. Corsi had worked with different government agencies.

             68.    Defendant Alex Jones further maliciously acting in concert with the other

    Defendants and at the direction as an agent of Defendant Stone falsely accuses Plaintiff Corsi of

    sometimes “not being able to walk,” creating the false and defamatory implication that he is an

    alcoholic.

             69.    Defendants acting in concert as an agent at the direction of Stone published these

    false, misleading, and defamatory statements at the direction and agent of and in concert with

    Stone with malice and with full knowledge that they were false and misleading, and/or at a

    13   https://www.youtube.com/watch?v=ANfe9d7YzL0 (Beginning at 38:00)


                                                    18
Case 0:20-cv-61912-DPG
            Case 1:20-cv-00298-LY
                          Document Document
                                   14-5 Entered
                                            47 on
                                                Filed
                                                    FLSD
                                                      07/29/20
                                                          DocketPage
                                                                 10/09/2020
                                                                      19 of 113
                                                                              Page 19 of 27




    minimum, with a reckless disregard for their truthfulness. These statements falsely and

    misleadingly published that Plaintiff Corsi committed perjury (a federal offense), is an untruthful

    person, and is an alcoholic. They also contain threats, amplified by Defendants facial expressions

    and hostile demeanor against Plaintiff Corsi and his legal counsel Larry Klayman. Defendants,

    acting at the direction and working in concert with Stone, obviously believed that in order to

    advance their interests and improper if not criminal motivations, they also had to destroy and

    severely harm the legal counsel of Plaintiff Corsi, who had been at all material times

    representing Plaintiff Corsi before Special Counsel Robert Mueller, congressional committees

    and generally and counseled Plaintiff Corsi when he was subpoenaed to testify truthfully in

    Stone’s criminal trial for perjury, witness tampering, threatening to kill a material witness and his

    service dog, as well as obstruction of justice. Corsi, despite all of this, was never called as a

    witness by Defendant Stone, since Stone and his legal counsel must have concluded that his

    truthful testimony would not have benefited Stone.

                 FACTS PERTAINING TO DEFENDANTS’ UNFAIR COMPETITION

           70.     In addition to being an investigative journalist/author and a public interest

    litigator/advocate, respectively, Plaintiffs Corsi and Plaintiff Klayman are both competitors to

    Defendants as conservative media personalities, broadcasters, authors and columnists on social

    media and elsewhere.

           71.     For instance, Plaintiff Klayman also hosts a syndicated broadcast and on-line

    radio show on about 50 networks and podcasts and produces videos that are posted on the

    internet, issues press releases, commentary and other publications.

           72.     Defendants have directed, made, adopted, and or ratified numerous false or

    misleading statements of fact of and concerning Plaintiffs during their various subject programs




                                                     19
Case 0:20-cv-61912-DPG
            Case 1:20-cv-00298-LY
                          Document Document
                                   14-5 Entered
                                            47 on
                                                Filed
                                                    FLSD
                                                      07/29/20
                                                          DocketPage
                                                                 10/09/2020
                                                                      20 of 113
                                                                              Page 20 of 27




    and media postings and publications as pled herein, which all contain significant advertisement

    or promotions.

            73.      These false and/or misleading facts materially prejudice the viewers and/or

    listeners as to the quality, nature, and contents of Plaintiffs’ services, which has caused

    significant competitive and commercial injury to Plaintiffs, as well as loss of good will and

    reputation.

            74.      Plaintiffs, like Defendants, rely on viewer and listener financial and other support

    and sales and their reputations and good will in order to continue their work. Defendants’ false

    and/or misleading statements concerning Plaintiffs is meant to, and has, diverted financial and

    other support, referrals and sales away from Plaintiffs and to Defendants instead, and severely

    harmed Plaintiffs’ personal and professional reputations.

                                       FIRST CAUSE OF ACTION
                                              Defamation

            75.      Plaintiffs re-alleges and incorporates by reference the allegations in the preceding

    paragraphs of the Complaint as if fully set forth herein.

            76.      Acting in concert Defendants and as an agent at the direction of Defendant Stone

    published the aforementioned malicious, false, misleading and defamatory statements of and

    concerning Plaintiffs in this judicial district, nationwide, and worldwide.

            77.      These false and misleading statements were published with malice, as Defendants

    knew that they were false and misleading, or at a minimum acted with a reckless disregard for

    the truth.

            78.      Plaintiffs have been severely harmed and damaged by these false and misleading

    statements because they subjected him to hatred, distrust, ridicule, contempt, and disgrace.




                                                      20
Case 0:20-cv-61912-DPG
            Case 1:20-cv-00298-LY
                          Document Document
                                   14-5 Entered
                                            47 on
                                                Filed
                                                    FLSD
                                                      07/29/20
                                                          DocketPage
                                                                 10/09/2020
                                                                      21 of 113
                                                                              Page 21 of 27




            79.      Plaintiffs have been damaged by these false and misleading statements because

    they severely injured Plaintiff Corsi and Plaintiff Klayman in their profession and businesses, as

    well as severely injured and damaged them personally and professionally, financially,

    emotionally, and in terms of their good will and reputations.

                                     SECOND CAUSE OF ACTION
                                         Defamation Per Se

            80.      Plaintiffs re-alleges and incorporates by reference the allegations in the preceding

    paragraphs of the Complaint as if fully set forth herein.

            81.      Acting in concert, Defendants as alleged herein, published the aforementioned

    numerous false, misleading and defamatory statements to severely harm and damage Plaintiffs,

    which were republished elsewhere and widely in this district, nationally and internationally, and

    through surrogates, which and wo published the falsities that Plaintiffs have committed crimes,

    including perjury, and engaged in moral turpitude in the form of alcoholism, and committed

    sexual misconduct, as set forth in the preceding paragraphs. These malicious and false statements

    defamed Plaintiffs in their trades and professions.

            82.      These false, misleading and defamatory statements were published in this district

    and on the internet and elsewhere, domestically and internationally for the entire world to see

    and hear and in so doing Defendants published false and misleading facts, inter alia, that

    Plaintiffs’ conduct, characteristics or a condition are incompatible with the proper exercise of

    their lawful business, trades, professions or offices, as well as personally.

            83.      These false and misleading statements were published with malice, as Defendants

    knew that they were false and misleading, and/or at a minimum acted with a reckless disregard

    for the truth.

            84.      This statements are per se defamatory because they falsely and misleadingly



                                                      21
Case 0:20-cv-61912-DPG
            Case 1:20-cv-00298-LY
                          Document Document
                                   14-5 Entered
                                            47 on
                                                Filed
                                                    FLSD
                                                      07/29/20
                                                          DocketPage
                                                                 10/09/2020
                                                                      22 of 113
                                                                              Page 22 of 27




    published that Plaintiff Corsi committed perjury and Plaintiff Klayman had committed sexual

    misconduct which are federal offense and felony, as well as defamed Plaintiffs in their trades and

    professions. Defamation per se gives rise to the presumption that severe harm and damage has

    arisen by virtue of the malicious false and misleading statements.

            85.      These malicious false, misleading, and defamatory statements are defamatory per

    se and these false and misleading statements severely harmed and damaged Plaintiff Corsi in this

    profession and business as a journalist, author and political commentator, whose credibility is the

    most important trait, as well as personally and Plaintiff Klayman in his professions as a public

    interest and private advocate and litigator and as an author, columnist and radio and internet

    radio talk show and syndicated host, as well as personally.

                                       THIRD CAUSE OF ACTION
                                        Defamation by Implication

            86.      Plaintiffs re-alleges and incorporates by reference the allegations in the preceding

    paragraphs of the Complaint as if fully set forth herein.

            87.      Acting in concert, Defendants published the aforementioned numerous false,

    misleading and defamatory statements about Plaintiffs, as set forth in the preceding paragraphs.

            88.      These false, misleading and defamatory statements were published on the internet

    and published and republished elsewhere in this district, domestically and internationally for the

    entire world to see and hear.

            89.      These false and misleading statements were published with malice, as Defendants

    knew that they were false and misleading, and/or at a minimum acted with a reckless disregard

    for the truth.

            90.      These statements created the false and misleading implication that Plaintiff Corsi

    is dishonest, committed perjury and is an alcoholic, and that Plaintiff Klayman committed sexual



                                                      22
Case 0:20-cv-61912-DPG
            Case 1:20-cv-00298-LY
                          Document Document
                                   14-5 Entered
                                            47 on
                                                Filed
                                                    FLSD
                                                      07/29/20
                                                          DocketPage
                                                                 10/09/2020
                                                                      23 of 113
                                                                              Page 23 of 27




    misconduct and is incompetent, among other false and misleading statements as pled in the

    preceding paragraphs. These malicious false statements also defamed Plaintiffs in their trades

    and professions.

           91.     Plaintiffs have been severely harmed and damaged by these false and misleading

    statements because they subject him to hatred, distrust, ridicule, contempt, and disgrace.

           92.     Plaintiffs has been damaged by these malicious false and misleading statements

    because the statements severely harmed and damaged Plaintiffs in their trades and professions as

    journalists, authors, columnists, pubic interest and private practitioner lawyers and syndicated

    radio talk show hosts, whose credibility is the most important trait, as well as personally.

                                    FOURTH CAUSE OF ACTION
                               Intentional Infliction of Emotional Distress

           93.     Plaintiffs re-alleges and incorporates by reference the allegations in the preceding

    paragraphs of the Complaint as if fully set forth herein.

           94.     Acting in concert, Defendants engaged in extreme and outrageous conduct by

    threatening Plaintiffs, acting as agents in concert with Stone, who has made death threats to at

    least one witness involved in Special Counsel Mueller’s Russian collusion investigation, Person

    2 Randy Credico, as well as incited violence against Judge Amy Berman Jackson by posting a

    meme on Instagram with a crosshairs and gun pointed at the jurist’s head, for which Stone was

    sanctioned with a total gag order and threat of incarceration if this type of violative conduct of

    the Court’s gag order occurred again, which it apparently has. See Exhibit 7.

           95.     Defendants knowingly and intentionally threatened Plaintiffs, in a manner similar

    to other death threats co-conspirator and Defendant Stone made to at least one material witness,

    involved in Special Counsel Mueller’s Russian collusion investigation, such as Randy Credico,

    Person 2 in the Mueller Indictment, as well as Judge Amy Berman Jackson.



                                                     23
Case 0:20-cv-61912-DPG
            Case 1:20-cv-00298-LY
                          Document Document
                                   14-5 Entered
                                            47 on
                                                Filed
                                                    FLSD
                                                      07/29/20
                                                          DocketPage
                                                                 10/09/2020
                                                                      24 of 113
                                                                              Page 24 of 27




           96.     Defendants’ extreme and outrageous conduct directly caused Plaintiffs severe

    emotional distress and resulting severe harm and damage.

                                      FIFTH CAUSE OF ACTION
                                              Assault

           97.     Plaintiffs re-alleges and incorporates by reference the allegations in the preceding

    paragraphs of the Complaint as if fully set forth herein.

           98.     Acting in concert, Defendants placed Plaintiffs in apprehension of an imminent

    harmful or offensive contact and physical harm and death, by coercing and threatening Plaintiffs,

    in a similar manner that co-conspirator Stone has used to make death threats to at least one

    material witness involved in Special Counsel Mueller’s Russian collusion investigation, such as

    Person 2 in the Mueller Indictment, Randy Credico and Judge Amy Berman Jackson.

           99.     The threats issued by Defendants are credible, as co-conspirator Stone portrays

    and sees himself as a “Mafia” figure, as set forth above.

           100.    Furthermore, as set forth above, acting in concert Defendants have a pattern and

    practice of calling their followers “to arms,” which has resulted in deadly violence against their

    victims.

           101.    Plaintiffs did not consent to Defendants’ conduct.

           102.    As a direct and proximate result of Defendants’ wrongful conduct, acting in

    concert and as an agent at the direction of Defendant Stone, Plaintiffs suffered conscious pain,

    suffering, severe emotional distress and the fear of imminent serious bodily injury or death, and

    other mental and physical injuries, and Plaintiffs were severely harmed and damaged thereby.

                                   SIXTH CAUSE OF ACTION
                         Unfair Competition – Lanham Act 15 U.S.C. § 1125(a)




                                                     24
Case 0:20-cv-61912-DPG
            Case 1:20-cv-00298-LY
                          Document Document
                                   14-5 Entered
                                            47 on
                                                Filed
                                                    FLSD
                                                      07/29/20
                                                          DocketPage
                                                                 10/09/2020
                                                                      25 of 113
                                                                              Page 25 of 27




             103.   Plaintiffs re-alleges and incorporates by reference the allegations in the preceding

    paragraphs of the Complaint as if fully set forth herein.

             104.   Defendants have and are engaged in acts of unfair competition in violation of the

    Lanham Act, 15 U.S.C. § 1125(a) and common law

             105.   Defendants have made false and/or misleading statements that have deceived

    and/or had the tendency to deceive a substantial segment of the receiving audience.

             106.   Defendants’ false and/or misleading statements misrepresent the nature,

    characteristics, and qualities of Plaintiff Klayman and Plaintiff Corsi’s goods or services.

             107.   Defendants false and/or misleading statements are material because that were

    highly likely to mislead and influence supporters’ decisions to provide financial support and

    sales to Defendants instead of Plaintiffs

             108.   These false and misleading statements were made in interstate commerce, as they

    were widely broadcast on radio, on the internet, in social media, and elsewhere in this district,

    nationally and internationally.

             109.   Plaintiffs have suffered significant damages, which are ongoing, due to

    Defendants’ false and/or misleading statements. By law these damages are calculated based on

    Defendants’ gross sales and receipts, which are trebled, plus an award of attorneys fees and

    costs.

                                         PRAYER FOR RELIEF

             WHEREFORE, Plaintiffs pray for judgment against Defendants as follows:

             a.     Awarding Plaintiffs compensatory including actual, consequential, incidental and

                    punitive damages for malicious tortious concerted conduct, jointly and severally

                    in an amount to be determined at trial and in excess of $75, 000,000 U.S. Dollars




                                                     25
Case 0:20-cv-61912-DPG
            Case 1:20-cv-00298-LY
                          Document Document
                                   14-5 Entered
                                            47 on
                                                Filed
                                                    FLSD
                                                      07/29/20
                                                          DocketPage
                                                                 10/09/2020
                                                                      26 of 113
                                                                              Page 26 of 27




                  for each Plaintiff.

           b.     Awarding Treble Damages Under the Lanham Act, 15 U.S.C. 1125(a).

           b.     Awarding Plaintiffs attorney fees and costs

           c.     Granting such other     relief as the Court deems appropriate and necessary

                  including preliminary and permanent injunctive relief.



          PLAINTIFFS DEMAND TRIAL BY JURY ON ALL CLAIMS SO TRIABLE.



    Dated: July 29, 2020                                        Respectfully Submitted,


                                                                   /s/ Larry Klayman
                                                                Larry Klayman, Esq.
                                                                KLAYMAN LAW GROUP, P.A.

                                                                2020 Pennsylvania Ave NW #800
                                                                Washington, DC, 20006
                                                                Telephone: (310)-595-0800
                                                                Email: leklayman@gmail.com

                                                                Counsel for Klayman Pro Se

                                                                /s/Sanjay Biswas
                                                                SANJAY BISWAS, Esq.
                                                                #24061235—Texas
                                                                #24966--Louisiana
                                                                11720 Duxbury Dr.
                                                                Frisco, Texas 75035
                                                                Telephone: (972)-866-5879
                                                                Email:sanjaybiswas41@gmail.com
                                                                Fax: 1-800-506-6804

                                                                Counsel for Dr. Jerome Corsi




                                                  26
Case 0:20-cv-61912-DPG
            Case 1:20-cv-00298-LY
                          Document Document
                                   14-5 Entered
                                            47 on
                                                Filed
                                                    FLSD
                                                      07/29/20
                                                          DocketPage
                                                                 10/09/2020
                                                                      27 of 113
                                                                              Page 27 of 27




                                    CERTIFICATE OF SERVICE

           I, Larry Klayman, hereby certify that on this day, July 29, 2020, I electronically filed the

    foregoing with the Clerk of Court using the Court’s ECF system. I also certify that the foregoing

    document is being served this day on all counsel of record through the Court’s eservice

    procedures

                                                                /s/ Larry Klayman__________




                                                    27
